Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 15, the claim recites in part “assign a cost value to respective media content items in the media content inventory, wherein the cost values are based on user-specific content cost information associated with one or more media content providers and the relevance values are based on user-specific content relevancy information associated with the respective media content items”, and the Examiner respectfully submits that there is no proper antecedent basis for the term “reference values” (e.g., as bolded).  The Examiner does not believe the term is correctly introduced anywhere prior in the aforementioned claim.  Moreover, when comparing this limitation with the similar limitation found in the other independent claims 1 and 8, it appears that perhaps Applicants intended to include a prior and proper introduction for the term that is compliant with antecedent basis practice but accidently left it out.  To overcome the rejection, the Examiner recommends amending claim 15 to read more like the other independent claims as to featuring a prior and proper introduction of the term “relevance values.”  Claims 16-20 depend directly or indirectly from independent claim 15 as discussed here, and hence feature the same limitation and are therefore rejected under the same rationale. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0043984 (“LITVAK”). {the aforementioned reference as cited in Applicants’ IDS dated 07/17/2020}
Regarding claim 1, LITVAK teaches a method comprising: 
determining, by a network device (FIG. 1’s element 140 constitutes an “online system”, which is explicitly shown to be a networked device via a network per element 120) and based on media content selection activity of a user with respect to a media content inventory (“content store” per FIG. 2 element 210, which is a part of the “online system” and equivalent to a media content inventory as recited, and where “content” as discussed in [0027]-[0028] (e.g. video, audio, and so forth) is inclusive of media content as recited, and generally the content as contemplated herein is clearly subject to pricing and sale/purchase (e.g., as priced and offered per the series of FIGs. 4-6)), the user's sensitivity to a cost of the media content and the user's sensitivity to a relevance of the media content (where selected sensitivity to cost) and likewise a presentation basis may be a function of characteristic matching percentage per [0052]-[0053] that accounts for the user’s historic engagement with products (i.e., equivalent to the recited sensitivity to relevance), where the performed steps per FIGs. 5-6 are inclusive of both pricing and “user likelihood” considerations together to determine whether to present a particular content item to a particular user based on the user’s profile and their historic activity etc); 
assigning, by the network device, a cost value and a relevance value to respective media content items in the media content inventory, wherein the cost values are based on user-specific content cost information associated with one or more media content providers and the relevance values are based on user-specific content relevancy information associated with the respective media content items (per [0043]-[0044] and [0047], offers for a product made by the online system to a particular user are determined as a function of the particular user and information for the user as collected and stored and managed in the user’s profile, and this is inclusive of pricing as related to “third party” entities as discussed therein and specifically as adjusted for the particular user as the cited-to paragraphs teach, and further per [0052]-[0053],  the characteristic matching percentage for each product to the particular user is equivalent to the recited relevance value, and it follows that to consider each candidate content item that the content item must first be subject to pricing and characterization (i.e., the assigning steps as recited)); 
ranking, by the network device, the media content items based on: the user's sensitivity to the cost of the media content relative to the cost values for the respective media content items, and the user's sensitivity to the relevance of the media content relative to the relevance values for the respective media content items and presenting, via a personalized media content recommendation interface, an ordering of the media content items based on the ranking (product scoring/ranking as discussed per [0005] and [0038] for example, where the scoring/ranking has an impact on the “order in which selected content items are presented” per [0041], where the scoring/ranking and all related aspects, including the ordering and presentation, are tailored to the particular user and is therefore personalized as recited in the “newsfeed” for the user per [0041]).

Regarding claim 8, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a device ([0018] and [0023] and FIG. 2 make clear that the discussed “online system” is one or more devices/machines), a communication interface (“online system” having a “network interface” per [0023]), and a memory and a processor ([0084]-[0085] discussing “computer processor” and “storage medium”/”media” elements) which are further taught per the cited reference.

Regarding claim 15, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The  claim additionally recites a non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which is further taught per [0084]-[0085].


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2, 5, 9, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak in view of U.S. Patent Application Publication No. 2017/0287044 (“Rose”) {the aforementioned references as cited in Applicants’ IDS dated 07/17/2020}.
Regarding claim 2, Litvak teaches the method of claim 1, as discussed above.  The aforementioned reference teaches content selection and recommendation type features, but does not teach the further element of doing so subsequent to a search, e.g. the further limitations wherein the determining is performed after a media content search and recommendation session is initiated based on receipt of a search query from a user device associated with the user.  Rather, the Examiner relies upon ROSE to teach what Litvak may otherwise lack, see e.g. Rose’s FIGs. 2A-2B showing recommendation aspect/feature as part of a framework that explicitly includes a search function per element 210 of FIG. 2A, and where Rose’s [0066] and [0122] makes clear that the recommendation 
Litvak and Rose both relate to recommendation systems, and are therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a search, e.g. per Rose, into Litvak’s comparable framework, with a reasonable expectation of success, to provide users with even more accessibility to the inventory and thereby improve their online retail user experience.

Regarding claim 5, Litvak teaches the method of claim 1, as discussed above.  The aforementioned reference teaches content selection and recommendation type features, but does not teach the further element of considering and/or accounting for non-selection, e.g. the further limitations wherein the user's media content selection activity includes non-selection of a portion of the media content inventory previously recommended to the user.  Rather, the Examiner relies upon ROSE to teach what Litvak may otherwise lack, see e.g. Rose’s [0046] and [0053]-[0054] discussing situations where a user’s non-selection/non-purchase is useful feedback to better tune the recommendation system variables, thresholds, and/or algorithm.
Litvak and Rose both relate to recommendation systems, and are therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional feedback, e.g. per Rose’s non-selection processing, into Litvak’s comparable framework, with a reasonable expectation of success, to provide more feedback to improve the user-tailored aspects of the framework.

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 16, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 19, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.  


11.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak in view of Rose and further in view of Non-Patent Literature “PCI Data Security Standard” (“NPL”).
Regarding claim 3, Litvak in view of Rose teach the method of claim 2, as discussed above.  The aforementioned references teach media content search and recommendation elements but not the further limitation of terminating the media content search and recommendation session based on a failure by the user to select any of the presented media content items.  Rather, the Examiner relies upon the NPL to teach what Litvak and Rose may otherwise lack, see e.g. the NPL’s recommendation in section 2.4.4 on page 17 which is for an e-commerce merchant to commit to an error condition when the customer/user has timed-out.
Litvak and Rose both relate to recommendation systems, and are therefore similarly directed and hence analogous.  More generally, the NPL relates to e-Commerce, which is broadly encompassing of Litvak and Rose.  Hence, the NPL is similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 17, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.  


12.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak in view of Rose and further in view of U.S. Patent Application Publication No. 2008/0256064 (“Grois”).
Regarding claim 6, Litvak in view of Rose teach the method of claim 1, as discussed above.  The aforementioned references contemplate ranking/ordering of media content, e.g. as discussed above in relation to claim 1, but not such that wherein the ranking of the media content items is further based on an inverse relationship between the user's sensitivity to the cost of the media content and the user's sensitivity to the relevance of the media content.  Rather, the Examiner relies upon GROIS to teach what Litvak and Rose may otherwise lack, see e.g. Grois’s [0106]-[0108] discussing the relationship between relevance and cost for content placement within a feed or page, for example, such that the more relevant content is priced higher and it follows that pricing sensitivity would increase the less relevant, e.g. meaningful / worthwhile, the content was to the user.
Litvak and Rose both relate to recommendation systems, and are therefore similarly directed and hence analogous.  More generally, the Grois relates to e-Commerce and particularly placement/positioning considerations similar to at least Litvak.  Hence, Grois is similarly directed and 

Regarding claim 13, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 20, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.  


13.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak in view of Rose and further in view of U.S. Patent No. 8098390 (“Yacoub”).
Regarding claim 7, Litvak in view of Rose teach the method of claim 1, as discussed above.  The aforementioned references contemplate relevancy and cost considerations for a particular content item, e.g. as discussed above in relation to claim 1, but not per the further limitation wherein the user-specific cost information and the user-specific relevancy information are stored in metadata for each of the media content items. Rather, the Examiner relies upon Yacoub to teach what Litvak and Rose may otherwise lack, see e.g. Yacoub’s column 5 lines 33-48 teaching that metadata for content items in a personalized delivery framework may feasibly be inclusive of “relevance” and “cost.”
Litvak and Rose both relate to recommendation / content delivery systems.  Yacoub is similarly directed, and is therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the same/similar relevancy and 

Regarding claim 14, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.  


14.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak in view of Rose and the NPL and further in view of U.S. Patent Application Publication No. 2013/0191401 (“Xia”)
Regarding claim 4, Litvak in view of Rose and the NPL teach the method of claim 3, as discussed above.  The aforementioned references contemplate the creation and storing and maintaining of a user’s profile, e.g. per Litvak as discussed in relation to claim 1, but not per the further limitations of storing, in a user profile associated with the user, an amount of time between the initiating and the terminating of the media content search and recommendation session. Rather, the Examiner relies upon Xia to teach what Litvak and Rose may otherwise lack, see e.g. Xia’s [0039] teaching the prescription for an expiration session time for an e-commerce platform or the like.
Litvak and Rose both relate to recommendation / content delivery systems.  Xia is similarly directed, and is therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xia’s token-based session aspect with expiry as part of Litvik’s framework, with a reasonable expectation of success, to provide validation and security elements that improve the network integrity of the overall framework.


Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 18, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.  



Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2017/0193584 Narasimhan
US 2015/0112826 Crutchfield
US 9195758 Parikh

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174